Dear Mr. Lynch:
This office is in receipt of your request for reconsideration of a portion of Opinion No. 95-207, regarding exemptions from tolls on the Crescent City Connection. Specifically, you have asked that this office reconsider that portion of the Opinion which pertains to R.S. 48:972, as you are of the opinion that that statute exempts all publicly owned vehicles from the payment of tolls.
Please be advised that upon further consideration, it our opinion that the language of R.S. 48:972 indicates legislative intent to exempt all publicly owned vehicles from the payment of tolls on the Crescent City Connection.
The undersigned, who is the author of Opinion No. 95-207, gave undue precedence to the doctrine of contemporaneous construction in interpreting R.S. 48:972. Pursuant to that doctrine when an administrative agency has, over a long period of time, placed an interpretation upon a legislative enactment, that interpretation is entitled to great weight in the interpretation of the legislative enactment. However, when a provision of law is unambiguous, the doctrine of contemporaneous construction is inapplicable. Swetman v. Teacher's Retirement System,578 So.2d 149 (La.App. 1st Cir. 1991).
Opinion No. 95-207 is modified to conform herewith.
Please do not hesitate to contact us if we can be of further assistance.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
Mr. Bill Lynch Inspector General P.O. Box 94095 Baton Rouge, Louisiana 70804-9095
DATE RECEIVED: DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAM ASSISTANT ATTORNEY GENERAL